UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 04-7969



PHILLIP SMALL,

                                                 Plaintiff - Appellant,

          versus


EDGAR TERRY,     Manager   at   Correctional   Food
Service,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-04-240-1)


Submitted:   April 20, 2005                    Decided:   April 29, 2005


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Small, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Phillip     Small   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous.         We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.    See Small v. Terry, No. CA-04-240-1 (W.D.N.C.

Dec. 1, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -